Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 10/22/2021. Claims 1-20 are presently pending and are presented for examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8-11, & 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (U.S. Publication No. 2020/0209846).
Regarding claim 1
Chen discloses “A method comprising: receiving a route from a remote computing system, the route indicating lanes on the route that an autonomous vehicle must traverse;” (See Chen [0059] “The vehicles may also rely on detecting marker objects (which can be any of the objects disclosed herein, such as traffic lights, road signs, street markers, and the like) along a planned route to ascertain whether the vehicle is following the planned route. Certain marker objects may be located outside the field of detection of the plurality of sensors on the vehicle. As shown in FIG. 2B, the vehicle 200 traveling in the lane 204 is expected to pass a marker object, such as a traffic 
Chen discloses “wherein the indicated lanes are based upon corresponding lengths of time that have elapsed since an autonomous vehicle traversed the lanes;” (See Chen [0041] “The map data 165 may include information derived from the map data 154 stored in the data store 150 on the server 130. The displayed map data 165 can indicate an estimated time of arrival and/or show the progress of the vehicle 120 along the optimal route.”).
Chen discloses “traversing at least one lane of the lanes on the route;” (See Chen Fig. 2C Lane 204, Chen discloses traversing a planned route, the route instructing the vehicle to travel in lane 204).
Chen discloses “and sending sensor data to the remote computing system after traversing the at least one lane, the sensor data indicating whether the at least one lane is in accordance with a virtual lane of a virtual map, the virtual lane corresponding to the at least one lane.” (See Chen [0063] “If an object can be detected, at decision step 406, the onboard data processing system can determine whether a marker object (such as a traffic light or a road sign) is expected to be present ahead of the vehicle.”).
Regarding claim 2
Chen discloses “The method of claim 1, further comprising: sending a route request to the remote computing system;” (See Chen [0066] “At step 414, the onboard data processing system can send a request for intervention to the remote operator via a wireless transmitter.”).
Chen discloses “and receiving a second route from the remote computing system in response to the route request, the second route based upon updated map data, wherein the updated map data is based upon the sensor data.” (See Chen [0067] “Once the identity of the remote server is verified, at step 420, the onboard data processing system can transmit the visual data detected by the one or more sensors to the remote server. At step 422, the onboard data processing system can receive a response from the remote server via a wireless receiver. At step 424, the onboard data processing system can act upon the response. As will be described in greater detail below, the action of the onboard data processing system can lead to an update of the operation of the vehicle. The update can include commanding the vehicle to remain stopped as the remote operator may determine that it is unsafe for the vehicle to move. The update can include commanding the vehicle to switch to the adjacent lane and continue on its planned route if the remote operator determines that at least the adjacent lane is safe for traveling.”).
Regarding claim 3
Chen discloses “The method of claim 2, wherein the updated map data is further based upon additional sensor data received from at least one other autonomous vehicle.” (See Chen [0067] “Once the identity of the remote server is verified, at step 420, the onboard data processing system can transmit the visual data detected by the one or more sensors to the remote server.” & [0036] “The log data 158 can include vehicle data provided by one or more vehicles 120. For example, the vehicle data can include route data, sensor data, perception data, vehicle 120 control data, vehicle 120 component fault and/or failure data, etc.”).
Regarding claim 4
Chen discloses “The method of claim 1, further comprising: relinquishing control of the autonomous vehicle to a human driver;” (See Chen [0069] “The direct command 
Chen discloses “and determining that the at least one lane is not in accordance with the virtual lane.” (See Chen [0063] “If an object can be detected, at decision step 406, the onboard data processing system can determine whether a marker object (such as a traffic light or a road sign) is expected to be present ahead of the vehicle.”).
Regarding claim 8
Chen discloses “A non-transitory computer-readable medium comprising instructions thereon, the instructions effective to cause at least one processor to: receive a route from a remote computing system, the route indicating lanes on the route that an autonomous vehicle must traverse;” (See Chen [0059] “The vehicles may also rely on detecting marker objects (which can be any of the objects disclosed herein, such as traffic lights, road signs, street markers, and the like) along a planned route to ascertain whether the vehicle is following the planned route. Certain marker objects may be located outside the field of detection of the plurality of sensors on the vehicle. As shown in FIG. 2B, the vehicle 200 traveling in the lane 204 is expected to pass a marker object, such as a traffic light 206, on its planned route. The traffic light 206 can be located slightly off of the lane 204.”).
Chen discloses “wherein the indicated lanes are based upon corresponding lengths of time that have elapsed since an autonomous vehicle traversed the lanes;” (See Chen [0041] “The map data 165 may include information derived from the map 
Chen discloses “traverse at least one lane of the lanes on the route;” (See Chen Fig. 2C Lane 204, Chen discloses traversing a planned route, the route instructing the vehicle to travel in lane 204).
Chen discloses “and send sensor data to the remote computing system after traversing the at least one lane, the sensor data indicating whether the at least one lane is in accordance with a virtual lane of a virtual map, the virtual lane corresponding to the at least one lane.” (See Chen [0063] “If an object can be detected, at decision step 406, the onboard data processing system can determine whether a marker object (such as a traffic light or a road sign) is expected to be present ahead of the vehicle.”).
Regarding claim 9
Chen discloses “The non-transitory computer-readable medium of claim 8, wherein the instructions are further effective to cause the at least one processor to: send a route request to the remote computing system;” (See Chen [0066] “At step 414, the onboard data processing system can send a request for intervention to the remote operator via a wireless transmitter.”).
Chen discloses “and receive a second route from the remote computing system in response to the route request, the second route based upon updated map data, wherein the updated map data is based upon the sensor data.” (See Chen [0067] “Once the identity of the remote server is verified, at step 420, the onboard data processing system can transmit the visual data detected by the one or more sensors to the remote server. At step 422, the onboard data processing system can receive a response from 
Regarding claim 10
Chen discloses “The non-transitory computer-readable medium of claim 9, wherein the updated map data is further based upon additional sensor data received from at least one other autonomous vehicle.” (See Chen [0067] “Once the identity of the remote server is verified, at step 420, the onboard data processing system can transmit the visual data detected by the one or more sensors to the remote server.” & [0036] “The log data 158 can include vehicle data provided by one or more vehicles 120. For example, the vehicle data can include route data, sensor data, perception data, vehicle 120 control data, vehicle 120 component fault and/or failure data, etc.”).
Regarding claim 11
Chen discloses “The non-transitory computer-readable medium of claim 8, wherein the instructions are further effective to cause the at least one processor to: relinquish control of the autonomous vehicle to a human driver;;” (See Chen [0069] “The direct command can include a command that the onboard data processing system hands over the control of operation of the vehicle to the remote operator, at least for a limited amount of time or for the task of updating the operation of the vehicle until the 
Chen discloses “and determine that the at least one lane is not in accordance with the virtual lane.” (See Chen [0063] “If an object can be detected, at decision step 406, the onboard data processing system can determine whether a marker object (such as a traffic light or a road sign) is expected to be present ahead of the vehicle.”).
Regarding claim 15
Chen discloses “A system, comprising: a processor;” (See Chen [0081] “In some embodiments, a vehicle configured to receive remote intervention can comprise an onboard hardware processor, at least one sensor in electronic communication with the onboard hardware processor, the at least one sensor configured to detect visual data about a road on which the vehicle is traveling and transmitting the visual data to the onboard hardware processor, a wireless transmitter, and a wireless receiver, wherein the onboard hardware processor can be configured to transmit a remote intervention request to a remote server via the wireless transmitter in response to an operation of the vehicle being suspended, transmit the visual data to the remote server, receive a response from the remote server in response to the remote intervention request via the wireless receiver, and act upon the response, the acting resulting in a control signal to update the operation of the vehicle.”).
Chen discloses “and a memory storing computer-executable instructions effective to cause the processor to: receive a route from a remote computing system, the route indicating lanes on the route that an autonomous vehicle must traverse;” (See Chen [0059] “The vehicles may also rely on detecting marker objects (which can be any of the objects disclosed herein, such as traffic lights, road signs, street markers, and the 
Chen discloses “wherein the indicated lanes are based upon corresponding lengths of time that have elapsed since an autonomous vehicle traversed the lanes;” (See Chen [0041] “The map data 165 may include information derived from the map data 154 stored in the data store 150 on the server 130. The displayed map data 165 can indicate an estimated time of arrival and/or show the progress of the vehicle 120 along the optimal route.”).
Chen discloses “traversing at least one lane of the lanes on the route;” (See Chen Fig. 2C Lane 204, Chen discloses traversing a planned route, the route instructing the vehicle to travel in lane 204).
Chen discloses “and send sensor data to the remote computing system after traversing the at least one lane, the sensor data indicating whether the at least one lane is in accordance with a virtual lane of a virtual map, the virtual lane corresponding to the at least one lane.” (See Chen [0063] “If an object can be detected, at decision step 406, the onboard data processing system can determine whether a marker object (such as a traffic light or a road sign) is expected to be present ahead of the vehicle.”).
Regarding claim 16
Chen discloses “The system of claim 15, wherein the instructions are further effective to cause the processor to: send a route request to the remote computing system;” (See Chen [0066] “At step 414, the onboard data processing system can send a request for intervention to the remote operator via a wireless transmitter.”).
Chen discloses “and receive a second route from the remote computing system in response to the route request, the second route based upon updated map data, wherein the updated map data is based upon the sensor data.” (See Chen [0067] “Once the identity of the remote server is verified, at step 420, the onboard data processing system can transmit the visual data detected by the one or more sensors to the remote server. At step 422, the onboard data processing system can receive a response from the remote server via a wireless receiver. At step 424, the onboard data processing system can act upon the response. As will be described in greater detail below, the action of the onboard data processing system can lead to an update of the operation of the vehicle. The update can include commanding the vehicle to remain stopped as the remote operator may determine that it is unsafe for the vehicle to move. The update can include commanding the vehicle to switch to the adjacent lane and continue on its planned route if the remote operator determines that at least the adjacent lane is safe for traveling.”).
Regarding claim 17
Chen discloses “The system of claim 16, wherein the updated map data is further based upon additional sensor data received from at least one other autonomous vehicle.” (See Chen [0067] “Once the identity of the remote server is verified, at step 420, the onboard data processing system can transmit the visual data detected by the one or more sensors to the remote server.” & [0036] “The log data 158 can include vehicle data provided by one or more vehicles 120. For example, the vehicle data can 
Regarding claim 18
Chen discloses “The system of claim 15, wherein the instructions are further effective to cause the processor to: relinquish control of the autonomous vehicle to a human driver;” (See Chen [0069] “The direct command can include a command that the onboard data processing system hands over the control of operation of the vehicle to the remote operator, at least for a limited amount of time or for the task of updating the operation of the vehicle until the vehicle is no longer disabled.” & [0062] “The remote operator 352 can be a human operator or an AI operator.”).
Chen discloses “and determine that the at least one lane is not in accordance with the virtual lane.” (See Chen [0063] “If an object can be detected, at decision step 406, the onboard data processing system can determine whether a marker object (such as a traffic light or a road sign) is expected to be present ahead of the vehicle.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6, 13, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Publication No. 2020/0209846) in view of Caldwell et. al. (U.S. Publication No. 2020/0409368).
Regarding claim 6
Chen discloses “and sending a route request for a second route to the remote computing system;” (See Chen [0066] “At step 414, the onboard data processing system can send a request for intervention to the remote operator via a wireless transmitter.”).
Chen discloses all of the elements of claim 1 and further discloses all of the elements of claim 6, except “The method of claim 1, further comprising: deviating from the route;” & “and receiving the second route from the remote computing system, the second route providing waypoints to guide the autonomous vehicle back to a section of the route wherein the second route is based upon updated map data and the updated map data is based upon the sensor data.”
Caldwell discloses “The method of claim 1, further comprising: deviating from the route;” (See Caldwell [0033] “FIG. 1 is an illustration of an autonomous vehicle 102 (vehicle 102) in an environment 100, in which a remote guidance system may determine a deviation from a planned route 104 (e.g., initial route, planned path, etc.) based on a detection of a remote guidance scenario 106 (e.g., an obstruction on the planned route 104 around which the vehicle may not be configured to determine a viable path).”).
Caldwell discloses “and receiving the second route from the remote computing system, the second route providing waypoints to guide the autonomous vehicle back to a section of the route wherein the second route is based upon updated map data and the updated map data is based upon the sensor data.
Chen and Caldwell are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Caldwell, and include the scenario of directing a vehicle to return to an original route after some deviation. The method of returning to an original planned route after a deviation, by utilizing waypoints from some remote operator (AI or human) is a known method for controlling an autonomous vehicle. Said method is advantageous, as continuing to transverse the original optimal route path further optimizes the travel path of the vehicle, while allowing for the continuous updating or lane validation of a virtual map, thus reducing associated time and cost of maintaining the virtual map, and increasing efficiency of said maps’ maintenance.
Regarding claim 13
Chen discloses “and send a route request for a second route to the remote computing system;” (See Chen [0066] “At step 414, the onboard data processing system can send a request for intervention to the remote operator via a wireless transmitter.”).
Chen discloses all of the elements of claim 8 and further discloses all of the elements of claim 13, except “The non-transitory computer-readable medium of claim 8, wherein the instructions are further effective to cause the at least one processor to: deviate from the route;” & “and receive the second route from the remote computing system, the second route providing waypoints to guide the autonomous vehicle back to a section of the route wherein the second route is based upon updated map data and the updated map data is based upon the sensor data.”
Caldwell discloses “The non-transitory computer-readable medium of claim 8, wherein the instructions are further effective to cause the at least one processor to: deviate from the route;” (See Caldwell [0033] “FIG. 1 is an illustration of an autonomous vehicle 102 (vehicle 102) in an environment 100, in which a remote guidance system may determine a deviation from a planned route 104 (e.g., initial route, planned path, etc.) based on a detection of a remote guidance scenario 106 (e.g., an obstruction on the planned route 104 around which the vehicle may not be configured to determine a viable path).”).
Caldwell discloses “and receive the second route from the remote computing system, the second route providing waypoints to guide the autonomous vehicle back to a section of the route wherein the second route is based upon updated map data and the updated map data is based upon the sensor data.” (See Caldwell [0060] “FIG. 1 is an illustration of an autonomous vehicle 102 (vehicle 102) in an environment 100, in which a remote guidance system may determine a deviation from a planned route 104 (e.g., initial route, planned path, etc.) based on a detection of a remote guidance scenario 106 (e.g., an obstruction on the planned route 104 around which the vehicle may not be configured to determine a viable path).”).
Chen and Caldwell are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Caldwell, and include the scenario of directing a vehicle to return to an original route after some deviation. The method of returning to an original planned route after a deviation, by utilizing waypoints from some remote operator (AI or human) is a known method for controlling an autonomous vehicle. Said method is advantageous, as continuing to transverse the original optimal route path further optimizes the travel path of the vehicle, while allowing for the continuous updating or 
Regarding claim 20
Chen discloses “and send a route request for a second route to the remote computing system;” (See Chen [0066] “At step 414, the onboard data processing system can send a request for intervention to the remote operator via a wireless transmitter.”).
Chen discloses all of the elements of claim 15 and further discloses all of the elements of claim 20, except “The system of claim 15, wherein the instructions are further effective to cause the processor to: deviate from the route;” & “and receive the second route from the remote computing system, the second route providing waypoints to guide the autonomous vehicle back to a section of the route wherein the second route is based upon updated map data and the updated map data is based upon the sensor data.”
Caldwell discloses “The system of claim 15, wherein the instructions are further effective to cause the processor to: deviate from the route;” (See Caldwell [0033] “FIG. 1 is an illustration of an autonomous vehicle 102 (vehicle 102) in an environment 100, in which a remote guidance system may determine a deviation from a planned route 104 (e.g., initial route, planned path, etc.) based on a detection of a remote guidance scenario 106 (e.g., an obstruction on the planned route 104 around which the vehicle may not be configured to determine a viable path).”).
Caldwell discloses “and receive the second route from the remote computing system, the second route providing waypoints to guide the autonomous vehicle back to a section of the route wherein the second route is based upon updated map data and the updated map data is based upon the sensor data.” (See Caldwell [0060] “FIG. 1 is an 
Chen and Caldwell are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Caldwell, and include the scenario of directing a vehicle to return to an original route after some deviation. The method of returning to an original planned route after a deviation, by utilizing waypoints from some remote operator (AI or human) is a known method for controlling an autonomous vehicle. Said method is advantageous, as continuing to transverse the original optimal route path further optimizes the travel path of the vehicle, while allowing for the continuous updating or lane validation of a virtual map, thus reducing associated time and cost of maintaining the virtual map, and increasing efficiency of said maps’ maintenance. 
Claims 7, & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Publication No. 2020/0209846) in view of Prasser et. al. (U.S. Publication No. 2020/0240794).
Regarding claim 7
Chen discloses all of the elements of claim 1, and Chen modified discloses all of the elements of the claimed invention except “The method of claim 1, wherein the sensor data includes a timestamp.”
Prasser discloses “The method of claim 1, wherein the sensor data includes a timestamp.” (See Prasser [0069] “In addition to using the AV sensor data to control the 
Chen and Prasser are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Prasser and include a timestamp as a part of the sensor data recorded while a vehicle is traversing a route. Including a timestamp as a part of recorded sensor data is a known method in the art, which enables an autonomous vehicle to continuously update a map for autonomous vehicle localization while traversing a route. This method would allow for a reduction of associated time and cost of maintaining a virtual map, and increasing efficiency of said maps’ maintenance
Regarding claim 14
Chen discloses all of the elements of claim 8, and Chen modified discloses all of the elements of the claimed invention except “The non-transitory computer-readable medium of claim 8, wherein the sensor data includes a timestamp.”
Prasser discloses “The non-transitory computer-readable medium of claim 8, wherein the sensor data includes a timestamp.” (See Prasser [0069] “In addition to using the AV sensor data to control the vehicle itself, an AV may timestamp and log the raw sensor data, store the logs in the vehicle's data storage, and upload the logs of the sensor data to the AV management system 130. Using the logs from the fleet of AVs in a 
Chen and Prasser are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Prasser and include a timestamp as a part of the sensor data recorded while a vehicle is traversing a route. Including a timestamp as a part of recorded sensor data is a known method in the art, which enables an autonomous vehicle to continuously update a map for autonomous vehicle localization while traversing a route. This method would allow for a reduction of associated time and cost of maintaining a virtual map, and increasing efficiency of said maps’ maintenance
Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s remarks filed with respect to independent claims 1, 8, and 15.
Chen discloses “wherein the indicated lanes are based upon corresponding lengths of time that have elapsed since an autonomous vehicle traversed the lanes;”. 
Examiner interprets “wherein the indicated lanes are based upon corresponding lengths of time that have elapsed since an autonomous vehicle traversed the lanes;” as the lanes planned for a vehicle to traverse are based upon real time data, that is “a recency of lane segment encounter by other AVs” or recently traversed lanes, are real-time data. 
At least consider Chen [0033]-[0034] “The map data 154 can also include reference data, such as real-time and/or historical traffic information, current and/or predicted weather conditions, road work information, information regarding laws and .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rau et. al. (U.S. Publication No. 2015/0253144) discloses methods and route planning systems for dynamic trip modifications and quick and easy alternative routes, with specific real-time lane prioritization as per [0030] “The DPTRS system is preferably adapted to integrate current real-time roadway conditions, streets that are being plowed in real-time, roads and lanes that have been plowed in the past few hours, advised speeds, etc. The routing system preferably selects that routes to include roadways that are prioritized to be plowed first in the hierarchy of major thoroughfares, and roadways having lanes reported as plowed and treated with deicing chemicals.”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664